UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LING LI,                                 
                  Plaintiff-Appellant,
                 v.
MITRE CORPORATION; JOHN DOE, #1;
JOHN DOE, #2; JANE DOE, #1; JANE
DOE, #2,                                          No. 02-1401
              Defendants-Appellees,
                 and
MICHAEL LAYNE,
                            Defendant.
                                         
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
 Leonard D. Wexler, Senior District Judge, sitting by designation.
                         (CA-01-663-A)

                       Submitted: March 27, 2003

                        Decided: April 16, 2003

     Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Daniel S. Orci, Jr., Washington, D.C., for Appellant. Robert J. Smith,
Gregory S. Lewis, MORGAN, LEWIS & BOCKIUS, L.L.P.,
2                       LI v. MITRE CORPORATION
McLean, Virginia; Douglas J. Free, MORGAN, LEWIS & BOCK-
IUS, L.L.P., Washington, D.C., for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Ling Li appeals the district court’s final judgment in favor of
Appellee in this action brought under Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994
& Supp. 2002). On appeal Li contends: (1) the district court abused
its discretion when it denied her motion to strike a juror for cause; and
(2) the district court improperly instructed the jury on her retaliation
claim. We have reviewed the record and find no reversible error.

   Li’s first argument on appeal is that the district court erred by
refusing to strike for cause a juror who acknowledged during voir dire
that she worked for a company that had a business relationship with
the defendant. The juror stated that her ability to be impartial "might"
be affected. Li argues that this response indicated impermissible bias.
We disagree. A trial court is accorded great discretion in determining
the credibility of potential jurors during voir dire and deciding
whether to exclude potential jurors. See Poynter v. Ratcliff, 874 F.2d
219, 221-22 (4th Cir. 1989); Person v. Miller, 854 F.2d 656, 665 (4th
Cir. 1988). The ultimate issue in deciding a challenge for cause is
whether the juror "could be fair and impartial and decide the case on
the facts and law presented." United States v. Capers, 61 F.3d 1100,
1105 (4th Cir. 1995). A determination of impermissible bias is "es-
sentially one of credibility, and therefore largely one of demeanor,"
and thus, a trial court’s evaluation of a juror is entitled to "special def-
erence." Patton v. Yount, 467 U.S. 1025, 1038 (1984).

   In this case, the district court made the determination that the juror
in question could be fair and impartial. The juror, in fact, stated that
                       LI v. MITRE CORPORATION                        3
she would try to be fair, and that her relationship with MITRE would
only affect her impartiality if she knew someone that was involved in
the case. There is no evidence in the record demonstrating that the
juror in fact knew anyone involved in the case, or that her relationship
with MITRE consisted of more than occasional contact with one of
its employees. Due to the highly deferential standard accorded to the
district court in determining the impartiality of potential jurors, see
Patton v. Yount, 467 U.S. at 1038, and the lack of evidence in the
record of any actual bias by the juror in favor of MITRE, the district
court did not abuse its discretion in denying Li’s motion to strike the
juror for cause.

   Li’s second claim on appeal is that the district court erred by
instructing the jury that, as a matter of law, MITRE’s decision to
place Li on probation was not causally related to any statutorily pro-
tected activity by Li. The district court’s decision to give a requested
jury instruction and the content of that instruction are reviewed for
abuse of discretion. United States v. Russell, 971 F.2d 1098, 1107 (4th
Cir. 1992). Here, Li cannot show the district court abused its discre-
tion in giving the contested jury instruction because it is undisputed
that she was placed on probation before she engaged in the protected
activity of filing a discrimination and harassment complaint. Accord-
ingly, we affirm. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED